Exhibit 10.8
Orion Energy Systems, Inc.
Non-Employee Director Compensation Plan

     
1. Annual cash retainer:
  $40,000 (cash or stock)1 ($10,000 paid quarterly)  
2. Board meeting fee:
  None  
3. Committee meeting fee
  None  
4. Annual option grant:
  $45,000 grant date fair market value2  
5. Annual Chairman retainer:
  $20,000 (cash or stock)1  
6. Annual Lead Independent Director retainer:
  $15,000 (cash or stock) 1  
7. Annual Audit Committee Chairman retainer:
  $15,000 (cash or stock) 1  
8. Annual Compensation and Governance Committee Chair retainer:
  $10,000 (cash or stock) 1  
9. Reimburse out-of-pocket expenses:
  Yes  
10. New independent director award:
  TBD cash or equity-based award (but potentially significant to attract
highly-qualified additional independent directors)

 

1   Form of compensation to be chosen by each individual prior to each fiscal
year. Number of shares to be issued on third business day after release of
annual (or quarterly, in case of quarterly retainer payments) earnings
announcement based on closing price on such date.   2   Annual option grant on
third business day after annual earnings announcement with exercise price equal
to closing sale price on such date – vest 1/3 each year.

 